DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that the second amplifier comprises third and fourth inputs and a second output; as presented it is unclear if the second amplifier actually contains a total of four inputs and two outputs, some of which have not been properly identified and defined, or if these are counted relative to the system as a whole. Similarly, the third amplifier is defined as having six inputs and three outputs (particularly, “a third output of the third amplifier”). It remains unclear how many inputs and outputs each amplifier actually includes and how many are included in the device as a whole. This issue is further compounded in claim 40, which defines the fourth amplifier as having six inputs and four outputs. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan (US 2009/0118604) in view of Satake (JP5353991B2; for convenience, the corresponding publication of the corresponding US application which has priority to this document, US 2012/0161793, is cited below)
Regarding claim 21, Phan discloses an analyte monitoring device, comprising: an analyte sensor having a plurality of sensor electrodes including a working electrode, a reference electrode and a counter electrode (figure 3, see “WE1”, “REF”, and “CE”), the analyte sensor having at least a portion configured to be in contact with fluid under a skin surface (paragraph [0029]), wherein the plurality of sensor electrodes generate at least one signal corresponding to an analyte level in the fluid (paragraph [0029]); a first amplifier comprising a first input, a second input and an output, wherein the amplifier is configured such that the first input of the first amplifier receives a signal from the working electrode, the second input of the first amplifier receives a first reference voltage, and the output produces an output voltage (figure 
Regarding claim 38, Phan further discloses that the analyte level is a glucose level (paragraph [0029]).  

Claims 22-24, 27, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan, as modified above, and further in view of Posat (US 2011/0163797).

Regarding claim 23, as the elements are all electrically connected, the modified system of Phan would have the analog-to-digital converter powered at least in part by the charge pump voltage.  
Regarding claim 24, as the elements are all electrically connected, the modified system of Phan would have the first and second amplifiers biased at least in part with the charge pump voltage.  
Regarding claim 27, Posat’s charge pump voltage is received by a voltage regulator which produces a regulator output voltage (paragraph [0029]).
Regarding claim 29, as the elements are all electrically connected, the modified system of Phan would have the analog-to-digital converter powered at least in part by the regulator output voltage.  

Claims 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan, as modified and applied above, and further in view of Mori (US 2001/0027926).
.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan, as modified above, and further in view of Posat (US 2011/0163797).
Regarding claim 32, Phan further discloses a power supply coupled to each electrode (paragraph [0037]), but does not disclose a charge pump coupled to the power supply that is adapted to boost a voltage from the supply; Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have 
Regarding claim 33, as the elements are all electrically connected, the modified system of Phan would have the analog-to-digital converter powered at least in part by the charge pump voltage.  

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan, as modified and applied above, and further in view of Whorlow (US 5959456).
Regarding claim 40, Whorlow teaches a monitoring device with a plurality of electrodes, each having its own guard trace (column 3, lines 46-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Phan, as modified above, with the reference electrode also having its own guard trace, as taught by Whorlow, in order to ensure accurate readings for the signals from each electrode. 
Regarding claim 41, Satake’s amplifier which provides the guard trace is a voltage follower (paragraph [0074])

Claim 21 and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode (US 2005/0245795) in view of Satake (US 2012/0161793).
Regarding claims 21 and 37, Goode discloses an analyte monitoring device, comprising: an analyte sensor having a plurality of sensor electrodes including a working electrode (element 
Goode does not disclose the device comprising a conductive path that connects the working electrode to the first input of the first amplifier and an input of a third amplifier, wherein an output of the third amplifier is connected to a guard trace for the conductive path. Satake teaches a monitoring system which includes a plurality of electrodes for sensing (elements 11, 12, 13) including a working electrode (element 11) and a conductive path that connects the working electrode to an input of an amplifier, wherein an output of that amplifier is connected to a guard trace for the conductive path (paragraph [0074]; figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have 
Regarding claim 38, Goode further discloses that the analyte level is a glucose level (paragraph [0136])
Regarding claim 39, Goode further discloses that a difference exists between the first reference voltage and the second reference voltage (paragraphs [0159]-[0165]); Goode does not explicitly identify this as a “poise” voltage, but, the only characteristic as defined in the disclosure is that it is a voltage which is “maintained between the working electrode W and the reference electrode R” (paragraph [0036] as filed) which biases the sensor (paragraph [0043] as filed).

Claims 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, as modified above, and further in view of Posat (US 2011/0163797).
Regarding claim 22, Goode further discloses a power supply coupled to each electrode (paragraph [0144]), but does not disclose a charge pump coupled to the power supply that is adapted to boost a voltage from the supply; Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Goode, as modified, with a charge pump configured to boost the voltage, as taught by Posat, in order to provide additional power. 

Regarding claim 24, as the elements are all electrically connected, the modified system of Goode would have the first and second amplifiers biased at least in part with the charge pump voltage.  
Regarding claim 25, Goode does not explicitly identify a “reference generator” adapted to generate the first and second reference voltages, but as these voltages exist a generator for generating them must inherently exist (paragraphs [0159]-[0160]).
Regarding claim 26, as the elements are all electrically connected, the modified system of Goode would have the reference generator generating the first and second reference voltages at least in part from the charge pump voltage.  
Regarding claim 27, Posat’s charge pump voltage is received by a voltage regulator which produces a regulator output voltage (paragraph [0029]).
Regarding claim 28, as the elements are all electrically connected, the modified system of Goode would have the reference generator generating the first and second reference voltages at least in part from the regulator output voltage.  
Regarding claim 29, as the elements are all electrically connected, the modified system of Goode would have the analog-to-digital converter powered at least in part by the regulator output voltage.  
.  

Claims 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode as modified and applied above, and further in view of Mori (US 2001/0027926).
Goode, as modified, above, does not disclose the system additionally including a differential amplifier which receives as its inputs the signal from the working electrode and the output voltage from the first amplifier and which is configured to output to the analog-to-digital converter. Mori teaches a sensing system which includes a plurality of sensor electrodes including working, counter, and reference electrodes (W1, R, C – figure 6), a first amplifier configured to receive a signal from the working electrode as an input and to output an output voltage (element 43, figure 6), and a differential amplifier configured to receive as its inputs the signal from the working electrode and the output from the first amplifier (element 46) and to output its output to an analog-to-digital converter (figure 6;p paragraph [0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Goode, as modified above, with an additional differential amplifier in the system which receives as its inputs the signal from the working electrode and the output voltage from the first amplifier and which is configured to output to the analog-to-digital converter, as taught by Mori, in order to amplify the detected voltage.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, as modified above, and further in view of Posat (US 2011/0163797).
Regarding claim 32, Goode further discloses a power supply coupled to each electrode (paragraph [0144]), but does not disclose a charge pump coupled to the power supply that is adapted to boost a voltage from the supply; Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Goode, as modified, with a charge pump configured to boost the voltage, as taught by Posat, in order to provide additional power. The Examiner notes that, as all elements are electrically connected, the differential amplifier would be biased at least in part by the charge pump voltage.
Regarding claim 33, as the elements are all electrically connected, the modified system of Phan would have the analog-to-digital converter powered at least in part by the charge pump voltage.  

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, as modified above, and further in view of Fennell (US 2012/0088995).
Goode does not specify characteristics of the amplifiers; Fennel, teaches an analyte monitoring device with working, counter, and reference electrodes (WRK, REF, CNTR) which uses transimpedance and servo amplifiers to amplify the signals. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Goode, as modified, with a transimpedance amplifier for the first amplifier and a servo . 

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, as modified and applied above, and further in view of Whorlow (US 5959456).
Regarding claim 40, Whorlow teaches a monitoring device with a plurality of electrodes, each having its own guard trace (column 3, lines 46-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Goode, as modified above, with the reference electrode also having its own guard trace, as taught by Whorlow, in order to ensure accurate readings for the signals from each electrode. 
Regarding claim 41, Satake’s amplifier which provides the guard trace is a voltage follower (paragraph [0074])

Response to Arguments
Applicant's arguments filed 3 December 2020 regarding the rejections under 112 have been fully considered but they are not persuasive. As noted above, the amendments to the claims have merely changed the nature of their indefiniteness, but have not provided clarity.
Applicant’s arguments with respect to the art rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that the previously applied references do not disclose the newly added limitations; as Satake teaches these, these arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791